Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 10/22/2021:
Amendments of Claims 1, 4, 5, 9, 11, 13, 16, 17 and 21 are acknowledged.
New Claim 22 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2019 and 10/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13 and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 3-13 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 9 and 13:
The claims disclose the limitations: “wherein the control circuit is configured to: set predetermined time intervals, wherein at least one of the set predetermined time intervals is different than another of the set predetermined time intervals”. This is unclear because:
Nowhere in the specification is it disclosed that the control circuit is configured to set predetermined time intervals. The time between position readings to estimate the velocity, called “set time interval” on paragraphs 04 and 05 of the specification is actually a value predetermined and set in the control, not set by the control.
Also, the predetermined time intervals are all equal, nowhere in the specification it is indicated that the at least one of the set predetermined time intervals is different than another of the set predetermined time intervals and the Claims seem to be directed to Figures 17 to 21 and paragraph 134 and beyond. In particular paragraph 135 reads:
The actual velocity of the I-beam 2514 is determined by the control circuit 2510 by measuring the position of the I-beam 2514 with the position sensor 2534 at fixed time intervals Tn determined by the timer/counter 2531. In accordance with one aspect of the present disclosure, the closed loop feedback control system of the surgical instrument measures the actual displacement 5n of the I-beam 2514, or a displacement member, over a predetermined time fixed interval Tn. Each zone n may be defined by a predetermined fixed time interval Tn during which the control circuit 2510 measures the actual displacement (Delta n) of the displacement member, e.g., the I-beam 2514.

In particular paragraph indicates 134 that the “time interval” is fixed and can be 0.8 seconds while Table 1 shows time intervals of 0.4 seconds. Note that the zones Z1 to Z5 on Figures 17 and 18 correspond to de zones between the time intervals to execute the position readings and calculate velocity. Actually the zones will be longer or shorter depending on the actual velocity of the displacement member as it is shown on Table 3:

    PNG
    media_image1.png
    294
    483
    media_image1.png
    Greyscale


While Tables 4 and 5 reiterate that the time intervals are fixed.


    PNG
    media_image2.png
    192
    478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    582
    522
    media_image3.png
    Greyscale

The only instance where the position readings are not made at an equal set time is the embodiment show on Figure 10, that correspond exactly to Figure 185 of the reference Leimbach (US 2014/0263538) mentioned on the last action. The Figure discloses an embodiment where the displacement readings are not made at predetermined times but at predetermined positions of the displacement sensor 1126 (7026 of Leimbach), so in that embodiment the distances traveled are fixed while the sampling periods are variable, that also contradicts the limitations of the Claims.
For prosecution the Examiner will consider the predefined time intervals as equal and not defined “by the control system” but defined “in the control system”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 to 5, 9 to 11 and 13 to 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Leimbach (US 2014/0263538).
Regarding Claims 1, 9 and 13:
Leimbach discloses:
A surgical instrument, comprising: 
a displacement member movable within the surgical instrument between a proximal position and a distal position (Paragraph 272, Figures 35, 183 and 185, longitudinally-movable drive member 1110); 
a motor coupled to the displacement member to translate the displacement member between the proximal position and the distal position (Figures 185, 198 and 199, motor 1102); 
a control circuit coupled to the motor (Figures 198, 199, paragraphs 481 and 483, Feedback controller 4200 and microcontroller 7004); 
a position sensor coupled to the control circuit, the position sensor configured to monitor a position of the displacement member (Figures 198, 199, paragraph 483, absolute positioning sensor 7102); 
a timer/counter circuit coupled to the control circuit, the timer/counter circuit configured to measure elapsed time (Paragraphs 465, 483, the output of such a discrete sensor is a digital signal its output may 
wherein the control circuit is configured to: 
set predetermined time intervals, wherein at least one of the set predetermined time intervals is different than another of the set predetermined time intervals (see rejection 112(b); 
transmit control signals to the motor, wherein the control signals are configured to translate the displacement member between the proximal position and the distal position over predefined zones, wherein each predefined zone is defined by a predetermined time interval of the set predetermined time 
intervals, wherein each control signal corresponds to a command velocity of the motor, and wherein each command velocity corresponds to a desired velocity of the displacement member; receive, from the position sensor, a position of the displacement member in a current zone of the predefined zones, wherein the current zone is defined by a first predetermined time interval of the set predetermined time intervals (Figures 198, 199, paragraph 483; Sensor 7102 takes discrete readings of position that with the sampling frequency Microcomputer 7004 obtains a “Measured Velocity” during the sampling period, that would be considered the “predetermined time interval”, to be compared with a Simulated velocity, considered the “command velocity” obtained with the voltage supplied to the motor); 
transmit a first control signal of the control signals to the motor, wherein the first control signal corresponds to a first command velocity of the motor (Figure 198, power source 1104 receives a voltage command signal corresponding to a “command velocity” that is the desired velocity of the motor, the simulated velocity); 
measure, using the position sensor, displacement of the displacement member at the end of the first predetermined time interval, wherein the measured displacement is defined as a distance traveled by the 
set a command velocity of the displacement member for a subsequent zone of the predefined zones based on the measured displacement of the displacement member within the current zone (Figure 198, the result of the comparison is sent to Feedback controller 4200 to affect the velocity of the motor 1102). 

Regarding Claims 3, 10 and 15.
Leimbach discloses that the control circuit is configured to: compare the measured displacement to a predetermined displacement stored in a memory coupled to the control circuit; and determine whether to adjust or maintain the command velocity for the current zone based on the comparison (Paragraph 480, The controller can also be configured to predict the current speed of the firing members based on the previous values of the current and/or voltage supplied to the motor 1102, and/or previous states of the system like velocity, acceleration, and/or position; the controller can be configured to compare the predicted speed of the firing members and the sensed speed of the firing members to determine whether the power to the motor 1102 should be increased in order to increase or decrease the speed of the firing members).

Regarding Claims 4, 5, 11, 16 and 17:
Leimbach discloses that the control circuit is configured to set the command velocity for the subsequent zone equal to the command velocity of the current zone when the measured displacement is within a range of predetermined displacements and also that the control circuit is configured to set the command velocity for the subsequent zone different from the command velocity of the current zone when the measured displacement is outside a range of predetermined displacements (Paragraph 480, it may be desirable to advance the firing members at a desired speed, or within a range of desired speeds; as indicated above, the speed is determined by measuring the displacement by the position sensor 7102 during a sapling period determined by the sampling frequency; so a range of speeds corresponds to a range of displacements of the firing members; also on Figure 198 since the action of the Feedback controller 4200 depends on the comparison between the measured velocity and the simulated velocity so 
Note that each Zone corresponds to a sampling period and the command velocity is the same along the whole sampling period.

Regarding Claim 12:
Leimbach discloses wherein the control circuit is configured to determine a lockout condition and stop the motor (Paragraphs 413, 444, 445, 450, Figure 180, in response to the detected condition, the surgical instrument can pause the initial surgical function at step 5408. Further, at step 5410 the surgical instrument can provide feedback to the operator of the surgical instrument. The feedback can be a sensory feedback, such as a noise, a light, and/or a tactile signal, for example. In certain embodiments, a first motor can pause the initial surgical function and a second motor can generate the sensory feedback)

Regarding Claim 21:
Leimbach discloses each predetermined set time interval defines a minimum displacement value and a maximum displacement value (Paragraph 460, 461, Figure 185, the distances d1… dn are the longitudinal linear distance that the longitudinally-movable drive member 1110 moves from point a to point b after a single corresponding revolution of a sensor element coupled to the longitudinally-movable drive member 1110, at the beginning of the interval the value can be considered the “minimum” and at the 

Regarding Claim 22:
Leimbach discloses that each zone is defined by a different time interval and subsequent zones are defined by subsequent time intervals (See table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach (US 2014/0263538) as applied to Claims 1 and 13.
Regarding Claims 7, 8, 19 and 20:
As discussed above, Leimbach discloses the claimed invention as recited.
Leimbach does not specifically disclose if multiple zones are defined for a staple cartridge configured to operate with the surgical instrument or if at least two zones have different lengths.
Since the “zones” are being considered as distances traveled by the drive member 1110 in a period of time they actually correspond to positions of the firing member 10060, so if the drivers motor 1102 rotates at a different speed then the “predetermined zones” being measured at the same duration time intervals would surely have different lengths due to the different speeds of the drivers motor 1102.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to consider the staple .

Response to Arguments
Applicant's arguments filed on 10/22/2021 have been fully considered but they are not persuasive. Surely the reference Leimbach does not disclose the subject matter on the independent claims 1, 9 and 13, but the amendment of the claims has required new rejections 112(a) and 112(b) since an important of the subject matter added does not seem to be supported by the Specification. The Examiner prepared a new rejection based on the disclosure of the specification and figures.

Upon further consideration of the rejection of Claims 6 and 17 the Examiner is considering them as having Allowable subject matter.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for indicating Allowable Subject Matter
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed method of controlling motor velocity in a surgical instrument comprising skipping, by the control circuit, a displacement measurement for a subsequent zone when the command velocity is adjusted. The most similar reference on the record, Leimbach (US 2014/0263538), discloses considering all the measurements to set command velocities regardless if the velocity was adjusted or not in the previous “zone”.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731